Citation Nr: 1336501	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  12-34 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 through September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Original jurisdiction over this matter was subsequently transferred to the RO in North Little Rock, Arkansas.

The Veteran and his spouse testified during a September 2013 Board hearing that was held before the undersigned Veterans Law Judge at the North Little Rock RO.  A transcript of this testimony is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran began experiencing tinnitus during service in Korea in 1953 and such tinnitus has been continuous and ongoing since that time.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  However, given the favorable action taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

In support of his claim for service connection for tinnitus, the Veteran has asserted through his claims submissions and hearing testimony that he began experiencing ringing in his ears during service in Korea in 1953.  According to the Veteran, his service entailed duties as a weather equipment operator in a small structure that was located within close proximity of anti-aircraft guns.  The Veteran recalled that these guns were frequently discharged in the Veteran's proximity and that discharged armament frequently flew over his location.  He claims that the ringing in his ears has continued since that time.

In further support of his claims, the Veteran has provided numerous color photographs depicting the structure where he worked, as well as the positioning of the anti-aircraft guns relative to the structure.  Finally, the Veteran's claim is also supported by testimony provided by the Veteran's spouse, who stated that she had been married to the Veteran since his time in service.  Although she denied that the Veteran ever expressly complained to her of tinnitus, she did credibly recall that the Veteran appeared to demonstrate difficulty understanding her speech, as he frequently complained to her that she seemed to be mumbling.

The Veteran is competent to provide a probative statement as to the existence of tinnitus during service since "ringing in the ears is capable of lay observation."  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (tinnitus as a symptom of Meniere's disease).  Once evidence is determined to be competent, the Board must also determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In that regard, the Board finds that the Veteran's assertions of ongoing tinnitus are credible, as they are consistent with other evidence in the record concerning the nature of his service in Korea and the credible testimony presented by his spouse.  Overall, there is no negative evidence or inconsistencies in the record that contradict the Veteran's assertions.

In view of the foregoing, the Veteran is entitled to service connection for tinnitus.  This appeal is granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


